PER CURIAM.
Morris S. Rahman (the husband) appeals the trial court’s final judgment of dissolution which equitably distributed the parties’ property, awarded permanent periodic alimony to Doris A. Rahman (the wife), and ordered the husband to pay two-thirds of the wife’s attorney’s fees. The husband also appeals the trial court’s post-judgment order which awarded the wife $11,658.66, representing two-thirds of her attorney’s fees and costs. We affirm the final judgment of dissolution in its entirety, including the requirement that the husband pay two-thirds of the wife’s reasonable attorney’s fees; however, we reverse the trial court’s order determining a reasonable attorney’s fee and remand for further proceedings.
In its attorney’s fee order, the trial court found that the 109.2 hours expended in this case by the wife’s attorney were reasonable given the complexity of the issues and the difficulty of the trial. After closely reviewing the record, we are unable to find support for the number of hours expended in this case. The legal issues presented by this case were routine issues involved in dissolution cases, and the only witnesses at trial were the wife and the husband. Further, the trial court proceeding produced a record of only 200 pages and a transcript of 160 pages. The services rendered herein cannot justify a fee in excess of $10,000. Accordingly, we reverse the attorney’s fee order and remand this cause with directions for the trial court to enter an order requiring the husband to pay two-thirds of $10,000, as well as two-thirds of the wife’s costs of $1167.99,1 for a total award of $7,445.33. See Guthrie v. Guthrie, 357 So.2d 247 (Fla. 4th DCA 1978).
AFFIRMED in part; REVERSED in part; REMANDED.
COBB, W. SHARP and DIAMANTIS, JJ., concur.

. The husband has not challenged the amount of costs.